Citation Nr: 1744796	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-06 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board remanded the issue for issuance of a statement of the case (SOC) for this issue.  An SOC was issued in February 2014 the Veteran thereafter perfected an appeal.

In April 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in August 2017.  The Veteran was furnished a copy of such opinion in August 2017, with a notification letter informing him that he had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence or argument.  See 38 C.F.R. § 20.903.  The Veteran's representative submitted additional argument (September 2017 statement) and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c).  RO consideration of other evidence received since the February 2014 SOC was waived earlier in February 2017.

The Board acknowledges that an additional five issues (addressed in a December 2016 SOC and pertaining to an increased rating for lumbar strain, service connection for bilateral lower extremity radiculopathy, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and whether new and material evidence has been submitted to reopen the issue of service connection for flat feet) have recently been perfected, by a January 2017 substantive appeal, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO may be still taking action on these issues.  As such, the Board will not accept jurisdiction over such issues at this time, but they will be the subject of a subsequent Board decision, if in order.

For historical purposes, the Board notes that an issue of an extraschedular rating for lumbar strain was previously before the Board and the United States Court of Appeals for Veterans Affairs.  The extraschedular rating was ultimately granted in a June 2014 rating decision following review by the Director of Compensation Service in May 2014.


FINDING OF FACT

The Veteran's current allergic conjunctivitis and lid hordeolums are not related to service.


CONCLUSION OF LAW

The criteria for service connection for an eye condition have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Facts and Analysis

The Veteran has made several contentions regarding his eye condition.  In a November 2011 notice of disagreement, the Veteran contends that he has a current eye condition that was caused by in-service exposure to white powder and gas.  In a February 2014 substantive appeal, he contends that he had in-service allergic symptoms including conjunctivitis and that he continues to have conjunctivitis and periodic styes (hordeolum) that are related to the hordeolum noted in his service treatment records (STRs).  Additionally, in an October 2011 statement, the Veteran disagrees with an October 2011 VA examiner's negative opinion, contending that his STRs clearly state that he was treated for conjunctivitis while on active duty.

Review of the Veteran's STRs reveals the following eye-related records: September 29, 1978, complaints of eye pain and swollen lids, impression: conjunctivitis; October 3, 1978, consultation sheet showing a provisional diagnosis of conjunctivitis with stye; and October 3, 1978, ophthalmology clinic consultation report showing an impression of internal hordeolum OD.

The Veteran was afforded a VA eye examination in October 2011.  The examiner reported a diagnosis of allergic conjunctivitis OU and provided a negative nexus opinion.  The examiner also reported that an internal hordeolum noted in the Veteran's STRs resolved with no residuals and that allergic conjunctivitis is an immune reaction to an external allergen.  In addition to the October 2011 VA examination report, the evidence includes the following post-service eye treatment records: March 15, 2011, VA optometrist record showing allergic conjunctivitis OU; and October 19, 2011, private treatment record showing impressions of allergic conjunctivitis OU.

The Board found that medical guidance was needed in order to address the Veteran's contentions regarding any current eye condition, to include a specific diagnosis, and its potential relation to the Veteran's history of in-service eye conditions noted in his STRs.  Accordingly, a Board-certified ophthalmologist and attending physician (T.B., M.D.) at a VA Medical Center provided the August 2017 VHA opinion.  After considering the Veteran's medical history relevant to his eyes, to include records showing particular allergies, Dr. T.B. indicated that the Veteran has a recurring problem of allergic conjunctivitis and provided a negative nexus opinion.

Dr. T.B. explained there is nothing in the record to support that the Veteran was exposed to some type of white powder or gas that caused his allergic conjunctivitis.  Instead, conjunctivitis is inflammation, infection, or irritation caused by something in the atmosphere and is self-limiting, meaning it resolves on its own.  Dr. T.B. opined that the Veteran's allergy skin test results support that his recurrent allergic conjunctivitis, which he experiences from time to time, is due to trees or grasses.

Additionally, Dr. T.B. explained that a hordeolum, or stye, is an acute infection of the glands of the eyelids.  Dr. T.B. noted that the Veteran's two episodes of such infection were treated, that these infections are fairly common, and that the Veteran's response to treatment on these occasions was satisfactory.  Therefore, Dr. T.B. concluded that the record does not support that any in-service exposure to white powder or gas caused any recurrent bouts of allergic conjunctivitis or hordeolums.

The Board finds that any determination as to the nature and etiology of the claimed eye condition is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such conjunctivitis or hordeolums because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise in this case.

Despite his contention regarding exposure to certain substances in service, the Veteran has not submitted persuasive evidence showing that such exposure caused any current eye condition.  A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).  However, the Veteran's opinion regarding the etiology of any eye condition that he experiences is not competent evidence and is afforded no probative weight.  Moreover, the VHA expert medical opinion specifically considered the Veteran's contended theories and medical history before opining that his bouts of allergic conjunctivitis and hordeolums are self-limited conditions and/or resolved completely with appropriate treatment.  Thus, the Board affords such opinion, considered with the October 2011 opinion, great probative weight and finds it persuasive regarding the nexus element, on which this appeal turns.  The nexus element has not been substantiated here.

In addition to the Veteran's treatment records and the August 2017 VHA opinion, the record includes the Veteran's representative's September 2017 statement.  In this statement, the representative contends that 38 C.F.R. § 3.304(b), which addresses presumption of soundness, applies in this case.  The September 2017 statement notes that 38 C.F.R. § 3.304(b) states that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See also 38 U.S.C.A. § 1111.  The September 2017 statement also notes that "there is no notation documenting any allergies or conjunctivitis on [the Veteran's] entrance exam . . . ."

Here, the Board finds that the Veteran is presumed to have been in sound condition when he entered service because there is no notation on entrance examination and insufficient evidence to rebut the presumption.  The Board recognized the in-service eye problems; however, the claim turns on the nexus element, which is not substantiated as detailed above.

In sum, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and therefore, the service connection for an eye condition is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an eye condition, to include allergic conjunctivitis and hordeolums, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


